DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Donnell, et al. (US 20170079622), hereinafter O'Donnell.
Regarding claim 34, a method of operating an ultrasound imaging machine (110)(part of the “interleaved photoacoustic/ultrasound imaging system 100” [0031]. “A block diagram of the system is shown in FIG. 2. A programmable ultrasound scanner 110 (e.g., Vantage, Verasonics Inc., Redmond, Wash.) is used for all image data acquisition and reconstruction (photoacoustic and ultrasound).” [0037], Figs. 1-2) (“Methods and system for producing combined photoacoustic/ultrasonic image frames” Abstract), the method comprising:
transmitting, with a transducer of the ultrasound machine (“transducers” [0002]. “The linear array” [0032]), ultrasound signals toward a region of a subject (102)(“the probe ultrasound beam" [0030]. “The system 100 includes an ultrasound probe 102 having a linear array with 128 channels (e.g., AT8L12-5 50 mm, Broadsound Corp.; central frequency 9 MHz, bandwidth 5 to 12 MHz, 256 elements, 195 μm pitch, elevation focus 20 mm). The linear array is used for both ultrasound pulse-echo imaging and photoacoustic signal reception.” [0032]. “The computer 120 controls ultrasound and photoacoustic transmits, receives, and data transfer events.  A function generator 122 is used to synchronize all operations (i.e., laser pulses, photoacoustic signal recording, and mirror position).” [0037]. Figs. 1-2, 4); 
acquiring ultrasound echo data based on ultrasound echoes that are received by the transducer in response to the ultrasound signals transmitted (“Between each of the laser pulses a plurality of ultrasound pulse-echo beams are sequentially emitted towards the region of interest, and the reflections are received and used to generate ultrasound sub-frames.” Abstract. “The computer 120 controls ultrasound … receives, and data transfer events.” [0037], Fig. 2. “1 US frame = 144 full beams”, Fig. 4);
generating trigger signals (“triggers” [0037]) to control a laser light source (104) to produce laser light pulses (“each laser pulse” [0037]), wherein the laser light pulses are transmitted from a first end of one or more optical fibers (“the optical fibers” [0016]) that is coupled to the laser light source to a second end of the one or more optical fibers (“The laser pulses may be transmitted to the probe by optical fibers extending along either side of the ultrasound linear array.  In an embodiment the laser pulses are distributed from the laser to the optical fibers with a remote switching unit” [0016]. “The laser pulse 104 is distributed to a fiber bundle 254 that transmits the laser pulse along either, or preferably both, sides of a conventional ultrasound array (e.g., on both sides of the elevation aperture) to optimally illuminate the image plane." [0055], Fig. 5) that is coupled to an interventional instrument (96) (Fig. 1) to produce photoacoustic signals in response to the laser light pulses (“The clinical applicability of this system 100 is demonstrated for needle guidance by providing substantially real-time imaging of needle 96 insertion” [0036]. “In addition to sending a control function signal (e.g., a sine wave signal) to drive the galvo-mirror 106, it sends triggers to the laser 104 and the ultrasound scanner 110 simultaneously to synchronize photoacoustic signal recording with each laser pulse.  During one period of the sine wave, multiple laser pulses (i.e., multiple trigger signals) are emitted, covering the entire lateral imaging range (e.g., approx. 1 cm).  After each laser pulse and photoacoustic signal recording, several ultrasound pulse-echo beams are formed.”  [0037], “the needle tip 96 is clearly seen in the combined photoacoustic image/ultrasound image.”  [0052]. “With ultrasound imaging alone the image of the needle 96 is only slightly brighter than the tissue 92, with limited contrast because of background scattering.” [0050]; figs. 1-2, 4);
generating control signals to synchronize the transducer and the laser light source (“it sends triggers to the laser 104 and the ultrasound scanner 110 simultaneously to synchronize photoacoustic signal recording with each laser pulse.  During one period of the sine wave, multiple laser pulses (i.e., multiple trigger signals) are emitted, covering the entire lateral imaging range (e.g., approx. 1 cm).”  [0037], figs. 2, 4), the control signals indicating to suspend transmission of the ultrasound signals (“Between each of the laser pulses a plurality of ultrasound pulse-echo beams are sequentially emitted towards the region of interest, and the reflections are received and used to generate ultrasound sub-frames.” Abstract. “The computer 120 controls ultrasound and photoacoustic transmits, receives, and data transfer events…  triggers to … the ultrasound scanner 110” [0037]. Signals used by computer 120 to control “ultrasound and photoacoustic transmits” are indicating to suspend transmission, because the start and stop of  the ultrasound signals is set by control signals and to stop the transmission is to suspend transmission and the timing of ultrasound signals is such that transmission is suspended when the laser light source produces the laser light pulses ) when the laser light source produces the laser light pulses (“After each laser pulse and photoacoustic signal recording, several ultrasound pulse-echo beams are formed.”  [0037], Figs. 1-2, 4);
acquiring photoacoustic data from the photoacoustic signals (“The computer 120 controls … photoacoustic … receives, and data transfer events” [0037]; and
combining the ultrasound echo data and the photoacoustic data to produce an image that shows an anatomical feature in the region (92) and at least a portion of the interventional instrument (96)(“the needle tip 96 is clearly seen in the combined photoacoustic image/ultrasound image” [0052]. “With ultrasound imaging alone the image of the needle 96 is only slightly brighter than the tissue 92, with limited contrast because of background scattering.” [0050], figs. 1-2).  
Regarding claim 35, O’Donnell teaches the method of claim 34, further comprising:
transmitting the trigger signals to the laser light source over a wired or wireless communication link (“A function generator 122 is used to synchronize all operations (i.e., laser pulses,…)…it sends triggers to the laser 104 and the ultrasound scanner 110 simultaneously to synchronize photoacoustic signal recording with each laser pulse.  During one period of the sine wave, multiple laser pulses (i.e., multiple trigger signals) are emitted, covering the entire lateral imaging range (e.g., approx. 1 cm).”  [0037], Figs. 1-2. Examiner of record notes that the trigger signals are transmitted over either a wired or wireless communication link because those are the only two options known in the art, which is implied by the “sends triggers” recitation).
  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell as applied to claim 34, and further in view of Irisawa et al. (US 20190008393), hereinafter Irisawa.
Regarding claim 36, O’Donnell teaches the method of claim 34.
O’Donnell does not teach receiving a signal from the laser light source indicating that the one or more optical fibers have been removed from the laser light source; and
automatically halting, upon receipt of the signal from the laser light source, a photoacoustic imaging process that includes said generating the trigger signals. 
However, Irisawa discloses photoacoustic measurement apparatus, which is analogous art. Irisawa teaches receiving a signal from the laser light source indicating that the one or more optical fibers (“The light guide member 16 may be one optical fiber that is continuous from a base end to a leading end or may be formed by connecting a plurality of optical fibers in series using, for example, optical connectors” [0049]) have been removed from the external laser light source (a signal from “a main light source connection detection unit 37” [0062]; a signal for “the connection state of an apparatus” [0073], or a signal from “a connection notification unit 48” [0079]) (“an automatic switch that automatically switches the mode on the basis of … the connection state of an apparatus … may be provided.” [0073]. “The laser unit 13 further includes a connection notification unit 48 that notifies the user of the connection between the light guide member 16 and the optical coupling unit 36 for a main light source” [0079]. “In a case in which the light guide member 16 is not connected to the optical coupling unit 36 for a main light source, the control unit 28 stops the transmission of the laser trigger signal.” [0109], Fig. 1) – since there is an automatic switch to provide a connection state, it implies that there is a connection state and a non-connection state. The non-connection state is considered as at least an implicit teaching on “the one or more optical fibers have been removed from the external laser light source” as claimed; and 
automatically halting, upon receipt of the signal from the laser light source, a photoacoustic imaging process that includes said generating the trigger signals (“In a case in which the light guide member 16 is not connected to the optical coupling unit 36 for a main light source, the control unit 28 stops the transmission of the laser trigger signal. The main light source 35 is not driven in a state in which the light guide member 16 is not connected to the optical coupling unit 36 for a main light source." [0070]. “In a case in which the control unit 28 determines that a failure has occurred... the control unit 28 directs the laser trigger transmission unit 22 to transmit a laser stop command such that the main light source 35 is not driven." [0109]).
Therefore, based on Irisawa’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of O’Donnell to have the steps of receiving a signal from the laser light source indicating that the one or more optical fibers have been removed from the laser light source; and automatically halting, upon receipt of the signal from the laser light source, a photoacoustic imaging process that includes said generating the trigger signals, as taught by Irisawa, in order to improve safety in the use of the photoacoustic measurement apparatus  (Irisawa: [0109]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell as applied to claim 34, and further in view of Irisawa et al. (US 20160331242), hereinafter Irisawa 242.
Regarding claim 37, O’Donnell teaches the method of claim 34.
O’Donnell does not teach determining a location of a tip of the interventional instrument based on the photoacoustic signals and not based on the ultrasound echoes. 
However, Irisawa 242 discloses photoacoustic signal processing device, photoacoustic signal processing system, and photoacoustic signal processing method, which is analogous art. Irisawa 242 teaches determining a location of a tip of the interventional instrument (15) (“the angle”; “the position” [0090]) based on the photoacoustic signals and not based on the ultrasound echoes (“The photoacoustic wave detected by the probe 11 is the largest when the tip of the puncture needle 15 is directly below the probe 11, and accordingly, the pixel value of the photoacoustic image becomes the maximum; thus, the pixel values or the total pixel values of a plurality of pixels are compared with each other, whereby it is possible to determine whether or not the tip of the puncture needle 15 is directly below the probe 11.” [0084]; “the angle dependence of the photoacoustic wave detection characteristics of the detector elements of the probe 11 is also considered…The posture determination unit 32 determines whether or not the position in the depth direction of the sound source in the photoacoustic image matches the position in the depth direction of the sound source in the photoacoustic image specified by the peak specification unit 31, thereby determining whether or not the tip of the puncture needle 15 is directly below the probe 11.” [0090], Figs. 1, 8-11).
Therefore, based on Irisawa 242’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of O’Donnell to have the step of determining a location of a tip of the interventional instrument based on the photoacoustic signals and not based on the ultrasound echoes, as taught by Irisawa 242, in order to facilitate interventional instrument detection (Irisawa 242: [0090]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-34 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-21 of U.S. Patent No. 11064970. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 of the instant application is only a broader version of the parent claim 1. Specifically, claim 1 of U.S. Patent No. 11064970 recites the details of a system, comprising: a transducer configured to transmit ultrasound signals including ultrasound beams toward a region of interest in a subject and to receive additional ultrasound signals from the subject; an external laser light source configured to produce laser light pulses upon receipt of a trigger signal; one or more optical fibers having a first end and a second end, while its other limitations correspond to the limitations of claims 19-20 and 24 of the instant application. Other clams correspond to each other as follows.
Claims 19-20, 24, and 29 of the instant application correspond to claim 1 of U.S. Patent No. 11064970.
Claim 21 of the instant application corresponds to claim 3 of U.S. Patent No. 11064970.
Claim 22 of the instant application corresponds to claim 4 of U.S. Patent No. 11064970.
Claim 23 of the instant application corresponds to claim 5 of U.S. Patent No. 11064970.
Claim 25 of the instant application corresponds to claim 7 of U.S. Patent No. 11064970.
Claim 26 of the instant application corresponds to claim 8 of U.S. Patent No. 11064970.
Claim 27 of the instant application corresponds to claim 18 of U.S. Patent No. 11064970.
Claim 28 of the instant application corresponds to claim 19 of U.S. Patent No. 11064970.
Claim 30 of the instant application corresponds to claim 21 of U.S. Patent No. 11064970.
Claim 31 of the instant application corresponds to claim 12 of U.S. Patent No. 11064970.
Claim 32 of the instant application corresponds to claim 13 of U.S. Patent No. 11064970.
Claim 33 of the instant application corresponds to claim 15 of U.S. Patent No. 11064970.
Claim 36 of the instant application corresponds to claim 17 of U.S. Patent No. 11064970.

Claim 34  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11064970 in view of O'Donnell, et al. (US 20170079622), hereinafter O'Donnell. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 34 of the instant application is only a broader version of the parent claim 1. Specifically, claim 34 recites ”generating control signals to synchronize the transducer and the laser light source, the control signals indicating to suspend transmission of the ultrasound signals or reduce an energy of the ultrasound signals transmitted by the transducer to a minimal energy when the laser light source produces the laser light pulses” while claim 1 of U.S. Patent No. 11064970 recites “transmit a control signal to the transducer to reduce the energy of the ultrasound signals to the minimal energy when the laser light pulses are generated by the external laser light source in response to the trigger signal to synchronize the laser light pulses with the ultrasound signals having the minimal energy transmitted by the transducer.” Therefore, the claimed subject matter of claim 34 overlaps with the claimed subject matter of the parent claim 1 because of the “reduce an energy of the ultrasound signals transmitted by the transducer to a minimal energy” recitation, while O'Donnell also teaches the limitation “the control signals indicating to suspend transmission of the ultrasound signals” as explained in the rejection above.

Allowable Subject Matter
Claims 18-33 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 18 and 29 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a system and an ultrasound machine, as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a system, comprising: an ultrasound machine configured to: “synchronize the laser light source with the transducer including to instruct the transducer to generate the ultrasound signals with a reduced energy when the laser light source produces the light pulses,” as recited in claim 18. 
Prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasound machine, comprising: a  processor configured to: “generate control signals to instruct the transducer to reduce an energy of the ultrasound signals transmitted by the transducer to a minimal energy to synchronize the laser light pulses with the ultrasound signals having the minimal energy transmitted by the transducer,” as recited in claim 29.
Claims 19-28 and 30-33 are allowed at least by virtue of their dependency upon an allowable base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/YI-SHAN YANG/Primary Examiner, Art Unit 3793